Title: To James Madison from Jacob Lewis, 27 August 1812
From: Lewis, Jacob
To: Madison, James


Sir
Halifax 27th. Augt. 1812
I have been Captured by the Belvidera British Frigate, and Conducted hither, on my Arival. I was throun into the Common prison; where americans are crouded In a manner, not to be immagined, should malady get among them, it must be fatal to the whole and in the event of remaining during the winter Season, they will inevitably perish for want of Cloathing and other Comforts, it is a general wish of these unfortunate persons that an Agent for prisoners should be appointed, it is also wished by the admaral, it has been suggested to me to apply for the office, and I have only to observe if it should be thought expedient to place an Agent here I should be glad to Serve in that Capacity. With the highest Consideration & respect I am yr. obt. St.
J Lewis
